DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-10, 13-14, and 16-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The applicant teaches a radio frequency identification device programming apparatus which includes a transport system, a plurality of RFID device readers, at least one RFID device programmer, having a first RFID device programmer comprises a programmer electromagnetic shield including a second window that is larger than the first window of the reader electromagnetic shield, and the first RFID device programmer is to write the first data to the first RFID device through the second window when the first RFID device on the media is moved to a position proximate the second window, or wherein the RFID device programming apparatus is to track a position of the first RFID device after the RFID device reader has obtained the first device identification data, and track a position of the second RFID device after the RFID device reader has obtained the second device identification data, etc. These limitations in conjunction with other limitations in the claims were not shown in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL . ST CYR
Examiner
Art Unit 2876